DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 25 July 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-10 and 14-18 are pending for examination.
Claims 11-13 and 19-67 are canceled.
Specification and Drawings:
Amendments to the specification and drawings have not been submitted with the amendment filed 25 July 2022.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-10 and 14-18) in the reply filed on 25 July 2022 is acknowledged.
It is noted that the non-elected claims have been canceled.
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title of the invention should be amended so that it is consistent with the claimed invention.  It is suggested that the title of the invention be changed to “METHOD OF PACKAGING A TWO COMPONENT COMPOSITION INTO A DUAL VIAL”.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 23 October 2020, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Claim Objections
Claims 1-10 and 14-18 are objected to because of the following informalities:
Claim 1, line 6, “a first vial” should be changed to --the first vial-- to avoid ambiguity as a first vial is previously recited in the claim in line 3;
Claim 1, line 7, “a second vial” should be changed to --the second vial-- to avoid ambiguity as a second vial is previously recited in the claim in line 3;
Claim 6 should be amended to depend from claim 5 as “the dispenser interface” lacks proper antecedent basis in claim 1, but is recited in claim 5; and 
Claims 2-5, 7-10 and 14-18 are objected to for depending from an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7-10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabnick (GB 350903).
Regarding claim 1, the Kabnick reference discloses a method of packaging a two component composition (two therapeutic agents of a drug) into a dual vial (10, fig. 1), wherein the dual vial comprises a single continuous piece of material (glass, page 2, lines 21-36) arranged to provide both a first vial (11) and a second vial (12) (page 1, lines 69-91), the method comprising: providing a second component (liquid or dry substance 19) of the composition into a volume, of the second vial (12), surrounding the first vial (11); providing a first component (17, usually a liquid) of the composition into a first vial (11), wherein the first vial (11) is nested within a second vial (12) (fig. 1); and closing the first vial (11 closed at 16) and the second vial (12 closed at 21).
Regarding claim 3, the Kabnick reference discloses the method of claim 1 wherein closing the second vial (12) comprises heat sealing (fusing of glass) an opening (at 21) of the second vial (12) to provide a hermetic ampoule containing the second component (19).
Regarding claim 4, the Kabnick reference discloses the method of claim 3 wherein the continuous piece of material is glass (page 2, lines 21-36).
Regarding claim 7, the Kabnick reference discloses the method of claim 1 wherein the first vial (11) and the second vial (12) are formed from a single piece of the same material (both are made of glass).
Regarding claim 8, the Kabnick reference discloses the method of claim 7 wherein forming comprises heat softening said material (glass is implicitly heat softened in order to be shape to form the dual vial).
Regarding claim 9, the Kabnick reference discloses the method of claim 1 wherein the first vial (11) is coupled to the second vial (12) via a break zone (incision 23 at 26) in a wall of the first vial (11).
Regarding claim 10, the Kabnick reference discloses the method of claim 1 wherein the first vial (11) seals (at 22) an end of the second vial (12).
Regarding claim 14, the Kabnick reference discloses the method of claim 1 comprising forming weakened portions (scratch) in a break zone (incision 23) of a wall (14) of the first vial (11).
Regarding claim 15, the Kabnick reference discloses the method of claim 14 wherein the break zone (incision 23) separates the first vial (11) from the second vial (12) (breaking at the incision separates the first vial from the second vial as seen in fig. 3).
Regarding claim 16, the Kabnick reference discloses the method of claim 15 wherein the wall (14) of the first vial (11) comprises a portion having a circular cross-section (tubular stem), and the break zone (23) lies circumferentially around the cylindrical wall (14).
Claims 1-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll (GB 1375681).
Regarding claim 1, the Carroll reference discloses a method of packaging a two component composition (xenon gas and saline solution) into a dual vial (10, fig. 1), wherein the dual vial comprises a single continuous piece of material (glass, page 2, lines 98-110) arranged to provide both a first vial (12) and a second vial (16), the method comprising: providing a second component (gas through filling tube 30) of the composition into a volume, of the second vial (16), surrounding the first vial (12); providing a first component (saline 33 through opening 14) of the composition into a first vial (12), wherein the first vial (12) is nested within a second vial (16) (fig. 1); and closing the first vial (12 is closed at 14 by a cap 34) and the second vial (16 closed by fusing at 32).
Regarding claim 2, the Carroll reference discloses the method of claim 1 wherein the first vial (12) is frangible (22, paragraph bridging pages 2 and 3) from the second vial (16), thereby to open the first vial (12) into the second vial (16) without breaking the second vial (16) (paragraph bridging pages 2 and 3, and page 3, lines 73-82).
Regarding claim 3, the Carroll reference discloses the method of claim 1 wherein closing the second vial (16) comprises heat sealing (fusing of glass) an opening (at 32) of the second vial (16) to provide a hermetic ampoule containing the second component (xenon gas) (page 3, lines 5-23).
Regarding claim 4, the Carroll reference discloses the method of claim 3 wherein the continuous piece of material is glass (page 2, lines 98-110).
Regarding claim 5, the Carroll reference discloses the method of claim 4 comprising securing a dispenser (a syringe 51 and needle 52) interface (through rubber gasket 40) to a mouth (at 14) of the first vial (12).
Regarding claim 6, the Carroll reference discloses the method of claim 1 wherein the dispenser interface provides access to the internal volume of the second vial (16) through a breaking of the first vial (12) (needle 52, see fig. 2, breaks through the frangible end 22).
Regarding claim 7, the Carroll reference discloses the method of claim 1 wherein the first vial and the second vial are formed from a single piece of the same material (both are made of glass).
Regarding claim 8, the Carroll reference discloses the method of claim 7 wherein forming comprises heat softening said material (glass is implicitly heat softened in order to be shape to form the dual vial).
Regarding claim 9, the Carroll reference discloses the method of claim 1 wherein the first vial (12) is coupled to the second vial (16) via a break zone (at 22) in a wall of the first vial (12).
Regarding claim 10, the Carroll reference discloses the method of claim 1 wherein the first vial (12) seals (at 20) an end of the second vial (16).
Regarding claim 14, the Carroll reference discloses the method of claim 1 comprising forming weakened portions (at 22, frangible portions) in a break zone of a wall of the first vial (12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kabnick (GB 350903) in view of Hosseini (EP 2910532).
Regarding claims 17 and 18, the Kabnick reference discloses the method of claim 15, but does not teach wherein forming weakened portions (incision 23 in wall 14) comprises applying a laser to the break zone, and wherein the laser is applied to cause laser filamentation within the wall of the first vial and/or a laser ablation on and/or within the wall of the first vial.
The Hosseini reference discloses that it is old and well known in the relevant art to form weakened portions in glass (paragraphs [0014], lines 21 and 32, “ampules” and [0016]) by applying a laser (paragraph [0015], lines 37 and 38) to a break zone (scribe line 91), and wherein the laser is applied to cause laser filamentation (paragraph [0052], lines 43-48) within the wall of a tube (tube 90, fig. 4, at the scribe line 91 intended to allow cleaving of the tube 90).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Kabnick method of packaging by having incorporated the teaching of forming the weakened portions (Kabnick: incision) by the technique of applying a laser to the break zone, and wherein the laser is applied to cause laser filamentation within the wall of the first vial and/or a laser ablation on and/or within the wall of the first vial, as suggested by Hosseini, since such incorporation of a known technique applied to a similar type of object in Hosseini would result in a predictable and successful result for forming the weakened portions at the break zone in the Kabnick method.  In this instance, a skilled artisan would have recognized that the claimed technique for forming weakened portions in the wall of glass was known in the prior art and one skilled in the art could have incorporated the known claimed technique with the expectation of the incorporation of the known claimed technique from the prior yielding nothing more than predictable results.  KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solowey (US ‘873) discloses a dual compartment vial with a rupturable portion between the compartments.
Kabnick (US ‘811), Heublein (US ‘912, US ‘911, US ‘338, and DE ‘630), Smith (US ‘928), and  Sontag (US ‘915) disclose dual compartment ampules, i.e. vials, with break zones for opening on compartment into the other compartment.
Lifshey (US ‘213) discloses a dual compartment dispensing device with a separable seal portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12 October 2022